Herlihy, J.
This article 78 proceeding was transferred to this court pursuant to the provisions of CPLR 7804. There is present a narrow issue as to value. If the value of the petitioner’s water system is in excess of $30,000, the commission retains jurisdiction. The evidence offered by the petitioner was to the effect that the value is $24,150.22 while the evidence by the commission established the value to be $32,450. The petitioner has been under the jurisdiction of the Public Service Commission since 1953 when it filed an affidavit stating the value of its property to be $88,968. In this proceeding, approximately 10 years later, the proof is that the property has depreciated so that its present value is less than $25,000. With reference to the contentions and the proof submitted by the petitioner, the decision of the commission states that “ the company should have produced records which clearly show the actual cost of its water system and the depreciation accrued thereon. *1050It failed to do so. It produced a hodge-podge of bills, vouchers and off-the-cuff estimates which were not tied into an inventory of the physical property and which, at best, show only that the system must have cost at least $34,489: It submitted no evidence as to the accrued depreciation”. It was further observed that “Not only has the company failed to adduce any credible evidence as to the actual original cost less accrued depreciation of its water system property but it has failed to demonstrate that there are any substantial errors in the evidence adduced by the staff of the Commission. The evidence indicates that the company is still subject to the jurisdiction of the Commission ”. The factual findings contained in the decision of the commission are supported by the record and establish the continuing jurisdiction over the petitioner. Determination confirmed, with $75 costs. Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.